DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1 – 20 are currently pending.
The abstract submitted on 12/21/2020 is accepted.
The oath submitted on 12/21/2020 is accepted.
The drawings submitted on 12/21/2020 are accepted.
The IDS submitted on 07/15/2021 has been considered.
No foreign priority has been claimed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Regarding claim 1, claim 1 recites the limitation “a first set of metrics” in lines 12 – 13 and “a second set of metrics” in lines 14 – 15.  These recitations appear to refer back to the recitations of “a first set of metrics” and “a second set of metrics” in line 6.  Examiner has amended the claims to recite --- [[a]] the first set of metrics--- in lines 12 – 13 and --- [[a]] the second set of metrics” in lines 14 – 15.  A similar correction is made in claim 11, lines 10 – 11.

(Currently Amended) 1. A base station (BS) comprising: a transceiver configured to receive channel information from a plurality of UEs; and a processor operably connected to the transceiver, the processor configured to: determine, based on the channel information, one or more UEs on which to base a channel prediction on by:
computing a first set of metrics and a second set of metrics corresponding to the plurality of UEs , wherein computing the first set of metrics has a lower complexity than computing the second set of metrics;
performing a selection process on the plurality of UEs based on the first and second set of metrics associated with the plurality of UEs, wherein to perform the selection process, the processor is configured to:
select a first subset of UEs from the plurality of UEs based on [[a]] the first set of metrics,
select, from the first subset, a second subset of UEs based on [[a]] the second set of metrics, and perform the channel prediction based on the second subset of UEs.

(Currently Amended) 11. A method for operating a base station (BS), the method comprising: 
receiving channel information from a plurality of UEs; determining, based on the channel information, one or more UEs on which to base a channel prediction; computing a first set of metrics and a second set of metrics corresponding to the plurality of UEs , wherein computing the first set of metrics has a lower complexity than computing the second set of metrics; 
performing a selection process on the plurality of UEs based on the first and second set of metrics associated with the plurality of UEs; 
selecting a first subset of UEs from the plurality of UEs based on [[a]] the first set of metrics; 
selecting, from the first subset, a second subset of UEs based on [[a]] the second set of metrics; and 
performing the channel prediction based on the second subset of UEs.

Allowable Subject Matter
Claims 1 – 20 are allowed.  The following is an examiner’s statement of reasons for allowance:  Claims 1 – 20 have been allowed because the combination of limitations involving performing a selection process on the plurality of UEs based on the first and second set of metrics associated with the plurality of UEs, where to perform the selection process, the processor is configured to: select a first subset of UEs from the plurality of UEs based on the first set of metrics, select, from the first subset, a second subset of UEs based on the second set of metrics, and perform the channel prediction based on the second subset of UEs amongst other claim limitations are non-obvious over the prior art.  The closest prior art of record Kuchi et al. (US 20210321423 A1) discloses an input unit configured in a BS that receives a plurality of inputs from a plurality of user equipment's, which are at least one of sounding reference signals (SRS), channel state information (CSI), channel quality indicator (CQI), buffer occupancy, type of traffic and a grouping unit, configured in the BS performs grouping or classification of the plurality of UEs using corresponding input signals to obtain a plurality of groups, where the grouping unit classifies the UEs using CQI metric obtained for each UE from the inputs; however, Kuchi et al. does not expressly disclose selecting a first subset of UEs from the plurality of UEs based on the first set of metrics, selecting, from the first subset, a second subset of UEs based on the second set of metrics, and performing the channel prediction based on the second subset and therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416  

/AJIT PATEL/Primary Examiner, Art Unit 2416